DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature combination of a blocking sleeve enclosing said secondary cell and configured to shield said secondary cell against a magnetic field; a jacket formed from permeable material and arranged on an outside of said blocking sleeve, wherein a material and/or a geometric structure of at least one of said blocking sleeve, said jacket formed of permeable material, or said induction coil is selected to adjust a quality factor of at least 35 in the battery module for receiving energy at a predetermined charging frequency of a magnetic alternating field generated by a charging device for charging the battery module by inductive resonance charging. The closest prior art does not disclose or suggest such features.
The closest relevant prior art is Nikles et al., U.S. Patent No. 10,536,788 (Nikles), Ema et al., U.S. Publication No. 2018/0123394 (Ema), and Bartulec et al., U.S. Publication No. 2013/0328524 (Bartulec).
Nikles teaches a battery module [18] for a hearing aid device comprising a blocking sleeve [48] enclosing said secondary cell [16]. However, Nikles does not disclose a jacket formed from permeable material. The material [34, 36, 38], which form a magnetic core, is not in the form of a jacket. Furthermore, Nikles does not disclose or suggest that any of the components are selected to adjust a quality factor.
Ema teaches a secondary battery module [20] comprising a jacket [24] formed from permeable material, and an induction coil [22] arranged on an outside of the jacket [24] (see Figs. 1 and 2). Ema teaches a metal case [31], however case [31] is part of secondary cell [30], and would not be configured to shield the secondary cell against a magnetic field. Furthermore, Ema does not disclose or suggest that any of the components are selected to adjust a quality factor.
Bartulec teaches a battery module [1] for a hearing aid device, comprising a blocking sleeve [25]. However, Bartulec does not disclose a jacket formed from permeable material. The material [34, 36, 38], which form a magnetic core, is not in the form of a jacket. Furthermore, Bartulec does not disclose or suggest that any of the components are selected to adjust a quality factor.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653